Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 30, 2019

                                      No. 04-19-00703-CV

                         IN THE INTEREST OF W.E.L., A CHILD

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-00617
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER
        The clerk’s record and reporter’s record was due to be filed in this appeal on October 21,
2019. On October 28, 2019, the trial court clerk and two of the court reporters responsible for
preparing a portion of the reporter’s record filed notifications of late record stating the records
have not been filed because appellant has failed to pay or make arrangements to pay the fees for
preparing the records and appellant is not entitled to appeal without paying the fees. It is
therefore ORDERED that appellant provide written proof to this court within ten (10) days of the
date of this order that either (1) the fees have been paid or arrangements have been made to pay
the fees; or (2) appellant is entitled to appeal without paying the fees. If appellant fails to
respond within the time provided, this appeal will be dismissed for want of prosecution. See TEX.
R. APP. P. 37.3(b).




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2019.



                                                     ___________________________________
                                                     Luz Estrada,
                                                     Chief Deputy Clerk